Name: Commission Regulation (EEC) No 3819/87 of 18 December 1987 concerning the stopping of fishing for sole and cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/38 Official Journal of the European Communities 19 . 12. 87 COMMISSION REGULATION (EEC) No 3819/87 of 18 December 1987 concerning the stopping of fishing for sole and cod by vessels flying the flag of Belgium fishing for these stocks as from 16 December 1987 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 354/87 (3), provides for sole and cod quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES divisions II and IV and of cod in the waters of ICES divi ­ sions II a (EC zone) and IV by vessels flying the flag of Belgium or registered in Belgium have reached the quotas allocated for 1987 ; whereas Belgium has prohibited HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES divisions II and IV and of cod in the waters of ICES divisions II a (EC zone) and IV by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quotas allo ­ cated to Belgium for 1987. Fishing for sole in the waters of ICES divisions II and IV and of cod in the waters of ICES divisions II a (EC zone) and IV by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 16 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 39 . 3) OJ No L 337, 27. 11 . 1987, p. 7 .